IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 1595 Disciplinary Docket No. 3
                                           :
                                           :   No. 33 DB 2010
BRIAN S. QUINN                             :
                                           :   Attorney Registration No. 17602
                                           :
PETITION FOR REINSTATEMENT                 :   (Delaware County)
                                           :
                                           :



                                      ORDER


PER CURIAM:


       AND NOW, this 7th day of August, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board dated July 13, 2015, the Petition for

Reinstatement is granted.

       Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. Pa.R.D.E. 218(f).